Citation Nr: 0804837	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a lower back 
disability, to include degenerative disc disease (DDD).

3.  Entitlement to service connection for a neck disability, 
to include DDD of the cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge during a hearing held at the RO; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Regarding the issues of entitlement to service connection for 
a right knee disability, service connection for a low back 
disability, to include DDD, and service connection for a neck 
disability, to include DDD of the cervical spine, the Board 
finds that additional development is required.  

Service treatment records reveal several complaints related 
to the veteran's right knee; a March 1966 treatment and x-ray 
of his cervical spine about two weeks after he struck his 
head without losing consciousness; and treatment in September 
1968 for back pain after he was struck across the back with a 
heavy object.  According to his Board testimony, the veteran 
was hit by an improperly secured hatch while on board a Navy 
vessel (Transcript, pp. 3-5).  

An October 2004 VA medical record reflects an opinion by Dr. 
M.L.M., (a VA staff physician at the Pasco VA clinic who 
treated the veteran at that VA facility) that the veteran's 
low back, neck, and right knee disorders all had their onset 
on active duty.  Dr. M.L.M. stated that he had reviewed the 
veteran's military records which the veteran had supplied 
him.  Two March 2005 VA examiners subsequently determined 
that it was less likely than not that the veteran's right 
knee, back and neck disorders were due to the veteran's 
military service.

The Board finds that another VA examination-and a medical 
opinion to reconcile the 2004 and 2005 VA medical opinions 
cited above-based on full consideration of the veteran's 
documented history and assertions is needed to resolve the 
service connection claims on appeal.  See 38 U.S.C.A. 
§ 5103A.

The claims file also reflects that there are outstanding 
records that should be obtained and associated with the 
claims file before another examination and opinion are 
sought.  A December 1987 private physical therapy record 
indicates that the veteran complained of severe pain and 
discomfort in his back and in his right thigh, right knee and 
right calf area as a result of a fall at work in December 
1987.  A January 1988 letter to the veteran's employer from 
W.F.F., Jr., D.O., stated that the veteran had injured his 
right leg at work when he fell off a fuel tank, that he had 
presented to Metro Industrial Clinic on Middlebelt in 
Romulus, Michigan, that he was given Norflex and became 
nauseated upon receiving this medication.  An April 1988 
letter to the veteran's employer from Dr. W.F.F. noted that a 
recent CT scan of the veteran's lower back revealed a 
herniated disc at the L3-L4 level.  A December 1994 letter 
signed by R.W.S., M.D., stated that the veteran injured 
himself while working as a diesel mechanic in 1990 after 
which it was found that he had a herniated disc in his neck.  
This letter also noted that the veteran had surgery in 
Michigan in 1990.  Dr. R.W.S. further related that the 
veteran had back problems and had been affected by a 1981 
explosion.  In the veteran's April 1997 claim for a 
nonservice-connected pension, he stated that in 1990 he 
suffered a work injury to his neck and lower back.  

Hence, the RO should undertake appropriate action to 
associate with the claims file private medical records 
related to the veteran's work injuries in 1987 and 1990 and, 
if possible, any records related to the 1981 explosion.  

Further, a June 2000 VA outpatient medical record reflects 
that the veteran had a past surgical history that included 
the removal of a herniated disc in 1966-67.  A September 2002 
VA outpatient medical record reflects the veteran's 
complaints of weakness on the right side of his body since 
spinal surgery.  Based on the Board's review of the veteran's 
service treatment records, back surgery in service must be an 
incorrect reference, but the RO should contact the veteran 
and his representative in an effort to determine if and when 
he might have undergone spinal surgery at any other time 
since service.  

In addition, the claims file currently includes VA outpatient 
treatment records from the Pasco VA clinic, most recently 
dated March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Pasco VA clinic since March 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Therefore, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present additional information and evidence pertinent to any 
or all of the three claims on appeal. The RO should furnish 
to the appellant and his representative a letter requesting 
that the veteran provide information, and, if necessary, 
authorization, to enable it to obtain any additional evidence 
pertinent to the claims for service connection currently on 
appeal.  The RO should also invite the veteran to submit any 
pertinent evidence in his possession.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the veteran 
and his representative that the veteran 
provide sufficient information and, if 
necessary, authorization, to enable it to 
obtain any additional medical records 
pertaining to the matters on appeal that 
are not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession.

2.  After appropriate authorization from 
the veteran, obtain and associate with the 
claims file any pertinent VA and private 
treatment records which are not already 
associated with the claims file, in 
particular private medical records related 
to the veteran's work-related injuries in 
1987 and 1990 and VA medical records from 
the VA clinic in Pasco since March 2005.  

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination by an orthopedist 
for the purposes of determining the 
etiology of his right knee, lower back and 
cervical spine disabilities.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
is requested to review the claims folder, 
especially any records of post-service 
incidents mentioned on pages 3 and 4 of 
this remand, and the results of any 
testing prior to providing an opinion as 
to whether the veteran has a right knee, 
lower back or cervical spine disability 
which is at least as likely as not linked 
to his period of service, any incident 
therein, or any continuous symptomatology.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he or she should so 
state.

The examiner is also requested to 
reconcile the prior opinions of record, to 
include the October 2004 opinion of VA Dr. 
M.L.M. and the opinions of the March 2005 
VA examiners, as to whether the veteran's 
right knee, lower back and cervical spine 
disabilities are due to service.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
to ensure that it(they) is(are) responsive 
to and in complete compliance with the 
directives of this remand, and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should readjudicate 
the issues of service connection for a 
right knee disability, service connection 
for a low back disability, to include DDD, 
and service connection for a neck 
disability, to include DDD of the cervical 
spine, with consideration of all of the 
applicable laws and regulations and any 
additional evidence received after the 
issuance of the statement of the case 
(SOC).

6.  If the benefits requested on appeal 
are not granted, the RO should issue a 
supplemental statement of the case (SSOC), 
which must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the November 2006 SOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



